Citation Nr: 0324053	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  00-00 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for chronic urinary 
disability.  

2.  Entitlement to service connection for thyroid disability.  

3.  Entitlement to a rating in excess of 10 percent for left 
epididymitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to April 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in May 2000.  


REMAND

In November 2002, the Board undertook additional development 
of the evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2002), 
and reports of VA examinations and VA clinical records have 
been obtained as a result and are of record.  However, this 
regulation was recently invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  One reason for the Federal Circuit's 
ruling appears to be that the regulation in question allowed 
the Board to consider additional evidence without having to 
remand the case to the RO for initial consideration which was 
contrary to the appellate scheme set forth in 38 U.S.C.A. 
§ 7104(a) (West 2002).  In view of the Federal Circuit's 
holding, the Board must now return the case to the RO so that 
it may review the additional evidence as a preliminary 
matter.  

In a February 2003 statement, the veteran indicated that he 
had been receiving antibiotics for epididymitis from 
physicians he worked with.  He reported that there was no 
clinical records of the treatment as he used physician 
samples of antibiotics.  The Board finds the veteran should 
be informed that he should obtain a treatment statement from 
the physicians who treated him for epididymitis.  

A February 2003 VA genitourinary examination was conducted in 
February 2003.  The examiner who conducted this examination 
noted that the veteran likely had bladder outlet obstruction 
and opined that there was no relationship between the 
veteran's scrotal complaints and his lower urinary tract 
symptoms.  The examiner did not indicate, however, if the 
urinary condition found on examination was linked to active 
duty on a direct basis.  He did not provide the requested 
opinion.  Similarly, a VA thyroid examination was conducted 
in March 2003 which resulted in a pertinent diagnosis of 
hypothyroidism secondary to radioactive iodine treatment.  
Significantly, the examiner did not provide an opinion as to 
whether the hypothyroidism found on examination was incurred 
in or aggravated by active duty.  The Board finds the RO must 
contact the examiners who conducted these examinations and 
obtain the requested opinions.  

Additionally, the Board notes that it is unclear from the 
record whether the veteran has been furnished the necessary 
notices required under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and implementing regulations.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  Appropriate action at 
the RO level is therefore required for this reason.  

Accordingly, the issues on appeal are hereby REMANDED for the 
following actions: 

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  The RO should contact the appellant 
and inform him that he should contact the 
physicians he referenced in his February 
2003 statement and request that they 
provide a statement regarding treatment 
that they have rendered for any of the 
disabilities currently on appeal.  In the 
alternative, the appellant should inform 
the RO where the information may be 
obtained, sign appropriate releases and 
have the RO attempt to obtain the 
information.  

3.  The RO should contact the examiner 
who conducted the February 2003 VA 
genitourinary examination and request 
that he provide an addendum to his 
examination report to include an opinion 
as to whether it was as likely as not 
that the veteran currently has a chronic 
urinary disorder which is related to his 
active duty service.  If this examiner is 
not available, the RO should secure the 
requested opinion from another suitably 
qualified health care professional after 
re-examination.  

4.  The RO should contact the examiner 
who conducted the March 2003 VA thyroid 
examination and request that he provide 
an opinion as to whether it is as likely 
as not that the veteran currently has a 
thyroid disorder which is related to his 
active duty service.  If this examiner is 
not available, the RO should secure the 
requested opinion from another suitably 
qualified health care professional after 
re-examination.  

5.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record to include the reports of 
VA examinations and VA clinical records 
obtained by the Board and determine if 
the benefits sought can be granted.  If 
any claim remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



